Exhibit Getty Realty Corp. Announces Revised Results of Operations for the Quarter and Year Ended December 31, 2007 Significant Portion of Deferred Rent Receivable Reserved at Year End JERICHO, NY, March 18, 2008 - Getty Realty Corp. (NYSE: GTY) (“Getty” or the “Company”) announced that as a result of events arising subsequent to its announcement on February 5, 2008 of the Company’s preliminary results of operations for the quarter and year ended December 31, 2007, the Company is revising its preliminary results of operations for those periods. The Company notes that that the continued deterioration in the financial condition and results of operations of Getty Petroleum Marketing Inc. (“Marketing”), the Company’s primary tenant, has caused the Company to review its assessment of whether it could reasonably assume that it would collect all of the rent due to it under leases with Marketing (the “Marketing Leases”).As a result and as further described in the
